 In the Matter ofLouISVILLEREFININGCOMPANYandDISTILLERY,RECTIFYING AND WINE WORKERS INTERNATIONAL UNION OFAMERICA,A. F.OFL.Case No. 9-R-1697.-Decided April 4,1945Mr. William A. Waples,of Louisville, Ky., for the Company.Mr. Charles R. Owen,of Louisville, Ky., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Distillery, Rectifying andWineWorkers International Union of America, A. F. of L., herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Louisville RefiningCompany, Louisville, Kentucky, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Robert Silagi, Trial Examiner.Said hearingwas held at Louisville, Kentucky, on February 27, 1945.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.'The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.2All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLouisville Refining Company is a Delaware corporation operatinga plant at Louisville, Kentucky, where it is engaged in refining crude1Although Oil Workers International Union, C. I. 0, was apprised of the present pro-ceeding, it notified the Regional Director that it had no interest therein.2 At the commencement of the hearing the Company moved for a continuance until April9, 1945.The Trial Examiner denied the motion.An examination of the recorddisclosesthat the.Trial Examiner's ruling was proper and it is hereby affirmed61 N. L R. B., No. 38.311 DECISIONSOF NATIONALLABOR RELATIONS BOARDoil.During 1944 the Company purchased or ran more than 1,000,000barrels of crude oil, a substantial amount of which originated in theState of Kentucky.Over 50 percent of the Company's refined prod-ucts is shipped to points outside the State of Kentucky.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDistillery, Rectifying and Wine Workers International Union ofAmerica is a, labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THE QUESTION CONOERNINO REPRESENTATIONDuring December 1944 the Union requested the Company to recog-nize it as exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request until such timeas the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate .3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2(6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company, in-cluding laboratory assistants, guards, and watchmen,4 but excludingclerical employees, skimming plant and river foreman, maintenanceforeman, cracking plant foreman, and any other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among3 The Field Examiner reported that the Union submitted 29 authorization cards.Thereare approximately 43 employees in the appropriate unit.4 The record indicates that the watchmenand guardsare neither armed, deputized, normilitarized. LOUISVILLE REFINING COMPANY313the employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Louisville RefiningCompany, Louisville, Kentucky,an election by secret ballot shall beconducted as early as possible,but not later than sixty(60) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations,among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election,to deter-mine whether or not they desire to be represented by Distillery,Recti-fying andWine WorkersInternational Union of America,A. F. ofL., for the purposes of collective bargaining.